PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/193,791
Filing Date: 27 Jun 2016
Appellant(s): Samsonite IP Holdings S.a r.l.



__________________
Kerith Kanaber
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Grounds of rejection are applicable to the appealed claims: 

Ground I: Claims 1, 2, 4-10, 12-15, 17-19, and 22-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Kashii  (JP02016164040A) in view of Mathieu et al. (20140262661).   

Ground II: Claims 1, 2, 4-10, 12-15, 17-19, and 21-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (20140262661) in view of Kashii  (JP02016164040A).

Ground III: Claims 1-2, 4-10, 12-15, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mock (1495093) in view of Kashii  (JP02016164040A), and further in view of Likly et al. (849334).  

Ground IV: Claims 1, 4, 9, 12, 13, 15, 17-19, and 22-25 and are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (386902) in view of Ford (3040370).  



(2) Response to Argument
Ground I:
Kashii teaches a caster with a housing (the connecting portion 5 above portion 10 in fig. 1), a support strut (the pivot shaft 6) rotatably coupled to the housing about a spinner axis, and a pair of wheels at 52 partially hemisphericallv-shaped (fig. 5b) and includes at least a partially domed ground contact surface. 
 
[0018]…
The main body 4 is movable on the floor F in the horizontal direction by the rotation of the running wheels 2 A and 3 A. The connecting portion 5 is attached to a lower end of a moving body M (see FIG. 1 b) such as a self assisting device for moving, and connects the body portion 4 and the moving body M. The connecting portion 5 rotatably supports the body portion 4 about a pivot shaft 6 parallel to the vertical direction (Z direction). (with emphasis)


    PNG
    media_image2.png
    393
    524
    media_image2.png
    Greyscale


Kashii also teaches the use of the wheels in various including structure for moving articles:
[0055]…  As the movable body M which can be used by the casters 1 A to 1 C, a movable body which supports a human body and moves or a movable body which supports and moves an article may be used. Further, the moving body M may be used indoors or outdoors. (with emphasis)

Kashii meets all claimed limitations except for the use in a luggage case a plurality of panels defining a storage volume and a handle. 
It is noted that the limitations regarding the luggage case a plurality of panels defining a storage volume and a handle is nominal and most, if not all luggage, would have a plurality of panels defining a storage volume and a handle.  Mathieu teaches that it is known in the art to provide a luggage with spinners and handle.  Given the explicit teaching in Kashii that the wheel device can be used in a body that can move articles.  It would have been obvious to one of ordinary skill in the art to use the wheels of Kashii in the luggage of Mathieu to provide the desired application.
Appellant argues that the rejection is hindsight since Kashii is directed to a wheelchair-type device and Mathieu is directed to a wheel assembly for luggage since Mathieu already has wheels, there is no reason to replace Mathieu’s wheels with Kashii’s wheelchair wheels much less how to address the different physical requirements of a wheelchair wheel and a luggage wheel. 
	The examiner submits: 
a) Kashii wheel is not limited to a wheel chair.  Kashii teaches the use of the claimed wheel structures including a body for moving article which encompasses luggage.  
[0055]…  As the movable body M which can be used by the casters 1 A to 1 C, a movable body which supports a human body and moves or a movable body which supports and moves an article may be used. Further, the moving body M may be used indoors or outdoors. (with emphasis)
b) Note that the use limitations regarding the luggage case a plurality of panels defining a storage volume and a handle is nominal and generic and most if not all luggage would have a plurality of panels defining a storage volume and a handle.  
c) Mathieu does not support Appellant’s position that there is no reason to replace the luggage wheel of Mathieu with different type of wheel.  Mathieu teaches several types of wheel can be used.  Note the embodiment 3 in which only one wheels as 104 and the embodiment in fig. 18 in which both wheels 104a-1 are accommodated by a different support strut at 100a.  Also note the explicit teachings from Mathieu that various parts of luggage including the frame structure and even wheels structure can be modified:
[0053].. In other embodiments, the chassis 56 can be semi-rigid and/or collapsible. It is to be understood that the chassis 56 is not particularly limited to any material and that several different types of materials are contemplated such as materials which have mechanical properties appropriate for supporting the compartment 54. Some examples of suitable materials include metals, plastics, composites and other materials commonly used for luggage frames.
…
[0055] It is to be re-emphasized that the structure shown in FIGS. 1 and 2 is a non-limiting representation only. Notwithstanding the specific example, it is to be understood that the number and nature of wheel assemblies 58 is not particularly limited. For example, fewer or more wheel assemblies 58 can be provided. In other configurations, one or more of the wheel assemblies 58 can be configured to rotate, or not, about the axis 78, while one or more of the wheel assemblies 58 are modified to be fixed with respect to the axis 78. (with emphasis)

Ground II:
Mathieu teaches a luggage case with four spinner wheel each spinner wheel assembly comprising a housing 57-2; a support strut (108a+100a) rotatably coupled to the housing about a spinner axis (78a); and a pair of wheels (104a-1) each rotatably coupled to the support strut about a wheel axis and spaced away from the support strut, each wheel rotating in a plane positioned at an angle to the other wheel.  
	Mathieu meets all claimed limitations except for wheels being hemispherically-shaped and at least a partially domed ground contact surface.   Kashii teaches that it is known in the art to provide wheels being hemispherically-shaped and at least a partially domed ground contact surface in fig. 5b. Kashii also teaches the improvement to enable maneuvering and/or turning easily:
[0006] Although the caster of the twin wheel described above is also required to turn, since a pair of wheels is grounded at a predetermined gap on the floor surface, the response at the time of turning becomes low, and even if the direction of movement is changed, the rotation in the direction is delayed, which may not easily follow in the direction in the moving direction. For example, when the turning ability of the caster is insufficient in the self-assisting device for moving as described above, there is a case that the user may be hindered in performing a desired movement, and there is a fear that convenience of the user is lowered. In addition, a plurality of casters are provided in the self-assisting tool for moving, and if these turning abilities are insufficient, the convenience of the user is further reduced…

[0007] The present invention has been made in view of the above circumstances, and an object of the present invention is to provide a caster capable of improving turning performance while securing load resistance and running stability by using a pair of wheels, and a self-assisting tool for moving the caster…

[0044]
… Here, among the outer peripheral surfaces 51 of the running wheels 2 C and 3 C, an end on the turning shaft 6 side is rounded. Such casters 1 C have an appearance in which the traveling wheels 2 C and the traveling wheels 3 C are substantially spherical together with the side pads 11. Accordingly, it is possible to enhance the appearance of the caster 1 C, and it is possible to improve the turning performance, for example, because the ground portion of the casters 2 A and 3 A with respect to the floor F becomes smaller than the distance G 1.

It would have been obvious to one of ordinary skill in the art to provide wheels being hemispherically shaped the wheel axis are at an angle vertically downward relative to the horizontal to enable maneuvering and/or turning easily.

Appellant rehashes the same arguments that the rejection being hindsight with the same reason that the wheels in Kashii is directed to a wheelchair-type device. and since Mathieu already has wheels, therefore, there is no reason to modify the wheels in Mathieu’s wheels with Kashii’s wheels 
	The examiner submits:
a) Appellant ignores the teachings from Kashii teaches the wheels can be used in any movable body for moving article encompassing luggage which is a movable body for moving article.  
b) Appellant ignores the motivation from Kashii that hemispherical v-shaped wheels with improved turning or maneuverability.
c) Also, note that Mathieu teaches that the luggage can be modified for other structure including the wheels as set forth supra.

Ground III:
Mock teaches a luggage case (trunk) with caster 10, each with a housing at 2, support strut at 9 and wheel 12 rotatably coupled to the support strut about a wheel axis.  Mock also teaches the housing structure being mounted adjacent the lower corner portions of the luggage in figs. 1 and 2. Mock meets all claimed limitations except for: a) the claimed angled casters each comprising a pair of wheels and each wheel rotating in a plane positioned at an angle to the other wheel, and b) a handle. 
Kashii teaches that it is known in the art to provide angled caster in a movable body M, as set forth supra with the housing mounted in similar manner as Mock at the lower corner portions of the body M in fig. 1.  Kashii also teaches the maneuverability advantage of the angled casters, as set forth supra.


Therefore, it would have been obvious to one of ordinary skill in the art to provide angled casters as taught by Kashii to provide alternative caster wheel structure and/or to maneuver the luggage easily.   
Regarding the handle, it would have been obvious to one of ordinary skill in the art to provide a handle as taught by Likely, at 10, to enable one to handle and/or to hold the luggage to enable moving easily.
Appellant rehashes the same hindsight accusation with the same reason the wheels in Kashii is directed to a wheelchair-type device, and since Mock already has wheels, therefore, there is no reason to modify the wheels in Mock with Kashii’s wheels.  Applicant also asserts that there are some physical requirements between Kashii and Mock.
The examiner submits:
a) Appellant ignores the teachings from Kashii teaches the wheels can be used wheels encompassing any movable body for moving article which is a broad teaching encompassing luggage which is a movable body for moving article, as set forth supra.  
b) Appellant ignores the explicit motivation from Kashii that hemispherical v-shaped wheels with improved turning or maneuverability as set forth supra.
c) Note the similar mounting structure in fig. 1 of Mock and the mounting structure in fig. 1 are similar in which a housing (plate 2 in Mock) comprising the wheel structure attached on a lower side of the luggage structure. Mock also teaches “caster wheel or roller 10 may be of any approved construction”.  Because of this similarity, the replacement of the wheels of Kashii in Mock does not goes beyond of one of ordinary skill in the art.

Ground IV:
Stillman teaches a luggage with at least one handle at 6 and ball casters at k at the corners.  Stillman does not teach the claimed casters with two wheels being hemispherically-shaped and at least a partially domed ground contact surface.  Ford teaches that it is known in the art to provide caster each with a housing at 13, a support strut at 14, and hemisherically-shaped wheels.with two wheels being hemispherically shaped and at least a partially domed ground contact surface.  Regarding the limitation “each wheel rotating in a plane positioned at an angle to the other wheel”, note that the term “angle” is broad and include parallel angle (0 or 180 degrees) in Ford.
Ford also teaches that the caster wheels can be used in furniture, and they are easy to make, relatively long life, and provide smooth turning:

..which will be relative economical to manufacture, easy to assemble and which will have a relatively long life in use. (col. 1, ln. 24-25)

As there are provided two castor wheels, on opposite sides of the body member and, therefore on opposite side of the upright axle, there will be effected a differential movement as the castor is turned about the upright axle.  This provides for an extremely smooth turning movement of the castor.  (col 1, ln. 50-55). (with emphasis) 


 Given the teachings from Ford, it would have been obvious to one of ordinary skill in the art to provide the casters wheels with two wheels being hemispherically-shaped and at least a partially domed ground contact surface of Ford in Stillman for economic reason and/or long life and/or smooth turning.
	Appellant argues the Examiner of hindsight with Stillman being a trunk and Ford being directed to caster wheels for furniture, tv stands and other like items.  Since Stillman already has wheels and no articulated reason is provided to replace Stilman’s wheels with the wheels of Ford.   
The examiner submits:
a) Stillman is directed to a trunk which is both a furniture and a luggage, i.e., the trunk in Stillman can used both as a furniture to store clothing and other personal belongings and be used to transport personal belongings when travel. Even to the degree it is argued that the trunk in Stillman is not a furniture, the examiner submits that one of ordinary skill in the art would be able to use the same caster in furniture and luggage as noted by Dayt, U.S. 8863354, abstract (PTO-892, dated 11/14/2019). 
“Application to casters used for making it easier to move items such as pieces of furniture, suitcases mounted on casters, or the like.” Abstract. 

b) Ford teaches the claimed castor and provide the motivation that the castors they are easy to make and relatively long life, smooth turning.
c) Also, under KSR, when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it either in the same field or a different one. If a person of ordinary skill can implement a predictable variation § 103 likely bars its patentability. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.  In this case, given the teachings from Ford, it would have been obvious to one of ordinary skill in the art to provide the casters wheels with two wheels being hemispherically-shaped and at least a partially domed ground contact surface of Ford in Stillman for economic reason and/or long life and/or smooth turning.

Note that all claims stand or fall with claim 1.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRI M MAI/Examiner, Art Unit 3733      

                                                                                                                                                                                                  Conferees:

/SUE LAO/
Primary Examiner

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.